Citation Nr: 1542331	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-03 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher initial (compensable) rating for a right ear hearing loss disability, from September 28, 2007 to September 3, 2009.

2. Entitlement to a higher initial (compensable) rating for a bilateral hearing loss disability, from September 3, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from January 1988 to January 1992, and from June 1999 to July 1999. 

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied service connection for left ear hearing loss, and granted service connection for right ear hearing loss, assigning a noncompensable (zero percent) rating for that disability. 

In April 2011, the Board granted service connection for left ear hearing loss and remanded the claim for a higher initial rating for right ear hearing loss. In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) indicated that the grant of service connection for bilateral hearing loss was effective September 3, 2009. As the Veteran's right ear hearing loss is only a component of his bilateral hearing loss, the claims before the Board are higher initial ratings for both right ear hearing loss, from September 28, 2007 to September 3, 2009, and bilateral hearing loss, from September 3, 2009. 

In February 2009, the Veteran requested a hearing before the Board performed via videoconferencing, but failed to appear for the hearing. The appeal will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. 
§ 20.702(d) (2015).

In April 2015, the Veteran submitted additional claims at the RO, including a claim for an increased rating for bilateral hearing loss. The RO provided an August 2015 audiology examination, and adjudicated all of the Veteran's claims, except for the increased rating for bilateral hearing loss. As the issue of a higher initial rating for bilateral hearing loss is still in appellate status, the Board has jurisdiction over it and will adjudicate the claim for the period from its initial filing. 

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.


FINDINGS OF FACT

1. For the initial rating period from September 27, 2007 to September 3, 2009, the Veteran's right ear hearing loss disability was productive of no worse than Level V hearing impairment.

2. For the initial rating period from September 3, 2009, to August 7, 2012, the Veteran's bilateral ear hearing loss disability was productive of no worse than Level III hearing impairment in his right ear and no worse than Level I hearing impairment in his left ear.

3. For the initial rating period from August 8, 2012, the Veteran's bilateral ear hearing loss disability was productive of Level XI hearing impairment in his right ear and no worse than Level I hearing impairment in his left ear.


CONCLUSIONS OF LAW

1. For the initial rating period from September 27, 2007 to September 3, 2009, the criteria for a higher initial (compensable) rating for a right ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85 Diagnostic Code 6100 (2015).

2. For the initial rating period from September 3, 2009, to August 7, 2012, the criteria for a higher initial (compensable) rating for a bilateral ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. For the initial rating period from August 8, 2012, the criteria for a higher initial rating of 10 percent, but no greater, for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 



Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claims were received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As these are claims for higher initial ratings, once the claims for service connection were granted, the claims were substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the service treatment records and identified post-service treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When VA grants separate claims for service connection for hearing loss in each ear, VA rates the service-connected disorders as a single disability, specifically bilateral hearing loss. In an April 2011 Remand, the Board directed that the AOJ obtain all outstanding VA treatment records and private treatment records identified by the Veteran, "implement the Board's award of service connection for left ear hearing loss," and readjudicate the outstanding claim for a higher initial rating. In compliance with the Board's Remand requests, the AOJ obtained the outstanding treatment records and issued a May 2013 rating decision, granting service connection for bilateral hearing loss. In June 2013, the AOJ issued a SSOC, readjudicating the claim for a higher initial rating for right ear hearing loss rather than bilateral hearing loss as required by VA regulations. See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board finds this to be a harmless error because it would have had no effect on the rating assigned for the Veteran's hearing loss disorder. As will be explained more thoroughly below, VA calculates hearing loss disabilities by assigning Roman numeral designations from I to XI, based on the severity of the disability in each ear, and then using the designations from each ear to determine the proper disability rating. The determination is mechanical in nature - VA examines clinical test results and applies them to the rating schedule.

For example, the Veteran's hearing in the right ear during the initial rating period has ranged from a Roman numeral designation of III, indicating moderately severe hearing impairment, to a Roman number designation of XI, indicating the maximum level of hearing impairment. By contrast, the Veteran's left ear hearing impairment throughout the entire initial rating period has always been assigned a Roman numeral designation of I, indicating the minimum level of hearing impairment. 

If the AOJ adjudicated the claim for a higher rating for bilateral hearing loss in the June 2013 SSOC, the AOJ adjudicator would have used Roman numeral designations of XI  for the right ear and I for the left ear in determining the rating. However, where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I rating purposes. 38 C.F.R. § 4.85(f). Therefore, in adjudicating the claim for a higher rating for only right ear hearing loss in the June 2013 SSOC, the adjudicator should have used the same Roman numeral designations, XI for the right and I in the left, in adjudicating the claim. The AOJ failed to grant a higher initial rating of 10 percent in writing the June 2013 SSOC only because the adjudicator erred in determining the Roman numeral designation for the right ear. In this decision, the Board will correct that mistake and grant the Veteran a higher initial rating for his hearing loss. An additional Remand to issue a corrected SSOC would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran, and, in this instance, delaying the grant of a higher initial rating. See 38 U.S.C.A. § 5103A(b)(3); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

As noted above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes. 38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (2015).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Higher Initial Rating for Right Ear Hearing Loss

For the initial rating period prior to September 3, 2009, the Veteran's right ear hearing loss did not more nearly approximate that required for a higher initial (compensable) percent rating under Diagnostic Code 6100.

A March 2008 VA audiology examination revealed an average 54 decibel loss in the right ear, with a speech recognition score of 100 percent. Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the right ear is I. Entering category designations for each ear, including a numeric designation of I in the non-service connected left ear, as required by 38 C.F.R. § 4.85(f), into Table VII results in a zero percent (noncompensable) disability rating under Diagnostic Code 6100.

A July 2009 private audiology examination revealed an average 59 decibel loss in the right ear, with a speech recognition score of 70 percent. Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the right ear is V. Entering category designations for each ear, including a numeric designation of I in the non-service connected left ear into Table VII results in a noncompensable disability rating under Diagnostic Code 6100.

In a January 2009 statement, the Veteran wrote that he believed that VA was rating his disability based on his hearing loss at low frequencies even though he was experiencing mostly high frequency hearing loss. He stated that he wished for VA to consider his overall hearing loss rather than just his low frequency hearing loss. The Board took the entirety of the Veteran's hearing loss into account in calculating the disability rating, using pure tone thresholds from 1,000 Hz (low frequency) to 4,000 Hz (high frequency). 

There is no probative audiology evidence of record to support a higher initial (compensable) rating for the Veteran's right ear hearing loss disability, prior to September 3, 2009. The preponderance of the evidence is against the Veteran's claim for a higher rating. Consequently, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Higher Initial Rating for Bilateral Hearing Loss, 
From September 3, 2009, to August 7, 2012

For the initial rating period from September 3, 2009, to August 7, 2012, the Veteran's bilateral hearing loss did not more nearly approximate that required for a higher initial (compensable) rating under Diagnostic Code 6100.

In an October 2009 VA audiology examination report, the Veteran indicated that he experienced difficulty hearing in the right ear. The Veteran stated that he missed conversations and entered a hearing protection program at work. The examination revealed an average 58 decibel loss in the right ear, with a speech recognition score of 88 percent; and an average 23 decibel loss in the left ear, with a speech recognition score of 100 percent. Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the highest numeric designations of hearing impairment of III for the right ear and I for the left ear. 38 C.F.R. § 4.85. Entering both the category designations for each ear into Table VII results in a noncompensable disability rating under Diagnostic Code 6100.

In a January 2010 VA audiology examination report, the Veteran indicated that he had worked as a federal prison transfer officer for the previous 13 years, but did not report experiencing any particular difficulties related to his hearing. The examination revealed that the Veteran's right ear pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) was 55 decibels or greater. There was an average 76 decibel loss in the right ear, with a speech recognition score of 80 percent; and an average 23 decibel loss in the left ear, with a speech recognition score of 100 percent. Entering the pure tone threshold average for the right ear into Table VIA, as allowed due to the Veteran's pure tone threshold readings, reveals a highest numeric designation of VI. 38 C.F.R. § 4.86 (stating the regulations for evaluating exceptional levels of hearing impairment). Entering the pure tone threshold average for the left ear into Table VI reveals a numeric designation of I. Entering both the category designations for each ear into Table VII results in a zero percent (noncompensable) disability rating under Diagnostic Code 6100.

During this period, the Veteran was treated at VA medical facility and was provided with hearing aids. In a November 2009 audiogram, a VA examiner reported finding an average 60 decibel loss in the right ear and an average 14 decibel loss in the right. Speech recognition scores using the NU-6 word list were 92 percent on the right and 100 percent on the left. For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list, not the NU-6 word list, in performing the examination.38 C.F.R. § 4.85(a). For this reason, the November 2009 audiogram speech recognition test scores are not valid for rating the Veteran's bilateral hearing loss. Yet, the Board notes that they are indicative of the overall pattern regarding the Veteran's hearing loss, indicating greater loss of hearing in right ear than the left. 

The Veteran experienced difficulty hearing conversations during the period from September 3, 2009, to August 7, 2012, due to his bilateral hearing loss. However, the Board finds that there is no probative audiological evidence of record to support a higher initial (compensable) rating for the Veteran's bilateral hearing loss disability during that period. The preponderance of the evidence is against the Veteran's claim for a higher initial rating. Consequently, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); Gilbert, at 55.

Higher Initial Rating for Bilateral Hearing Loss, 
From August 8, 2012

For the initial rating period from August 8, 2012, the Veteran's bilateral hearing loss more nearly approximated that required for a higher initial rating of 10 percent, but no greater, under Diagnostic Code 6100.

In an August 8, 2012 VA audiology examination report, the Veteran indicated that he worked as a federal prison transfer officer. The Veteran reported experiencing decreased hearing in the right ear and decreased hearing in the left ear which had been worsening. The examination revealed that the Veteran's right ear pure tone threshold at each of the four specified frequencies was 55 decibels or greater. There was an average 89 decibel loss in the right ear, with a speech recognition score of 24 percent; and an average 23 decibel loss in the left ear, with a speech recognition score of 100 percent. Entering the findings for the right ear into either Table VI or Table VIA reveals a highest numeric designation of XI, the maximum allowable. Entering the pure tone threshold average for the left ear into Table VI reveals a numeric designation of I. Entering both the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

In an August 2015 VA audiology examination report, the Veteran indicated that he worked as a federal prison transfer officer. The Veteran reported being unable to hear out of his right ear. The examination revealed that the Veteran's right ear pure tone threshold at each of the four specified frequencies was 55 decibels or greater. There was an average 92 decibel loss in the right ear. The examiner indicated that a right ear speech recognition score was impossible to determine due to the degree of hearing loss. There was an average 33 decibel loss in the left ear, with a speech recognition score of 96 percent. Entering the findings regarding the right ear into either Table VI, using a speech recognition score of zero percent, or Table VIA reveals a highest numeric designation of XI, the maximum allowable. Entering the pure tone threshold average and speech recognition score for the left ear into Table VI reveals a numeric designation of I. Entering both the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

In a March 2013 VA audiogram, a VA examiner reported finding an average 76 decibel loss in the right ear and an average 18 decibel loss in the right. Speech recognition scores using the NU-6 word list were 64 percent on the right and 100 percent on the left. As the examiner again used a word list other than the Maryland CNC in determining the speech recognition scores, these results are not valid for rating the Veteran's bilateral hearing loss. Yet, the Board notes that they are indicative of the overall pattern regarding the Veteran's hearing loss, indicating greater loss of hearing in right ear than the left. 

For the period from August 8, 2102, the Veteran's bilateral hearing loss was manifested by symptomatology more nearly approximating that required for a 10 percent, but no greater, rating under Diagnostic Code 6100. The Board acknowledges that that the Veteran experienced severe hearing loss in his right ear during the initial rating period from August 8, 2012. However, the probative audiological evidence of record does not support a rating in excess of 10 for the Veteran's bilateral hearing loss disability during that period, and the benefit-of-the-doubt rule does not apply for a claim for that portion of the claim. 38 U.S.C.A. 
§ 5107(b); Gilbert, at 55.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's hearing loss. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected hearing loss, turning to the first step of the extraschedular analysis, for the entire initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's hearing loss was specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. During the initial rating period, the Veteran's hearing loss has been manifested by sensorineural hearing loss and loss of speech recognition. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, as measured by both audiology testing and speech recognition testing. In this case, comparing the Veteran's disability level and symptomatology of the Veteran's hearing patterns, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. After applying the benefit of the doubt under Mittleider v. West, 
11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the Veteran's hearing loss, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's hearing loss, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(ORDER ON NEXT PAGE)













ORDER

For the initial rating period from September 28, 2007 to September 3, 2009, a higher initial (compensable) rating for a right ear hearing loss disability is denied.

For the initial rating period from September 3, 2009 to August 7, 2012, a higher initial (compensable) rating for a bilateral ear hearing loss disability is denied.

For the initial rating period from August 8, 2012, a higher initial rating of
10 percent, but no greater, for a bilateral hearing loss disability is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


